DETAILED ACTION
This office action is made final.  Claims 1, 4-7, and 10-11 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 9/30/2022, amended claims 1, 4-7, and 10-11; canceled claims 2-3 and 8-9.
Response to Amendment
The previously pending rejection to claims 1-11, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claim 11, under 35 USC 101 (Signal Per se), has been withdrawn.
Response to Arguments
Applicant’s arguments received on date 9/30/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 103:
Applicant asserts that “Beaty et al. do not disclose "determine high load performance time series data which is a predetermined increase greater than the generated prediction performance time series data.” Examiner respectfully disagrees.

Beaty et al. discloses determine high load performance time series data which is a predetermined increase greater than the generated prediction performance time series data (see Beaty, para [0057], wherein a significant management objective is to minimize the time-averaged number of active physical servers hosting virtual machines, subject to the constraint that the rate of demand overloading the resource capacity is bounded by a specified threshold p (i.e., related to an SLA agreement). For example, an SLA may require that p=0.05, which means that the demand exceeds the capacity in no more than 5% of measurement intervals. This is achieved, in one or more embodiments, by the dynamic remapping of VMs to PMs at each update interval R; paras [0033]-[0034], wherein forecasting technique suited for handling time series of resource demands in a typical data center and capable of automatic adaptation to various dominating periodic patterns. [0034] management techniques, referred to as MFR, that dynamically remap VMs to PMs, reducing or minimizing the number of PMs required to support a workload at a specified rate of SLA violations, and that reduce the rate of SLA violations for a fixed capacity as compared with a static approach).

Applicant asserts that “Beaty et al. do not disclose "calculate a penalty of the first candidate burstable instance exceeding the high load performance time series data, " as set forth in claim 1.” Examiner respectfully disagrees.

Beaty et al. discloses calculate a penalty of the first candidate burstable instance exceeding the high load performance time series data (see Beaty, para [0046], wherein an accurate forecast methodology that estimates the resource demand based on the observed history is advantageous in efficiently executing the trade-off between optimal resource usage and the penalties associated with SLA violations in a dynamic system, such as a data center. For each resource of interest (such as CPU or memory) the historical usage data is analyzed and a predictor is built that forecasts the probability distribution of demand in a future observation interval. The predictor can be used to forecast values for multiple intervals ahead; and para [0057], wherein a significant management objective is to minimize the time-averaged number of active physical servers hosting virtual machines, subject to the constraint that the rate of demand overloading the resource capacity is bounded by a specified threshold p (i.e., related to an SLA agreement). For example, an SLA may require that p=0.05, which means that the demand exceeds the capacity in no more than 5% of measurement intervals. This is achieved, in one or more embodiments, by the dynamic remapping of VMs to PMs at each update interval R).

Response to Arguments under 35 USC 101:

Applicant accepted the invitation to participate in the pilot program. Thus, arguments or amendments will be deferred.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 4-7, and 10-11 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 7, and 11, the claim, when “taken as a whole,” is directed to the abstract idea of storing information of a burstable instance provided by a public cloud, the burstable instance being a candidate to which a predetermined instance under utilization is migrated, generating prediction performance time series data of the instance under utilization based past performance time series data of the instance under utilization, determining high load performance time series data which is a predetermined increase greater than the generated prediction performance time series data, identifying a first candidate burstable instance provided by the public cloud based on the prediction performance time series data of the instance under utilization, the first candidate burstable instance is an instance to which the instance under utilization is migratable, calculating a penalty of the first candidate burstable instance exceeding the high load performance time series data, and displaying a cost of the first candidate burstable instance and the penalty.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 7, and 11 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), mathematical calculations, and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a processor, a first memory, a second memory, and program causing a computer to execute providing information…… in claims 1, 7, and 11.”
Furthermore, Examiner asserts that claim 11 also does not include limitations amounting to significantly more than the abstract idea. Although claim 11 includes a program causing a computer to execute providing information on a burstable instance provided by a public cloud amounts to generic computing elements performing generic computing functions.
Further, "display a cost" is a generic computer component applying the abstract idea.1
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 7, and 11 are implying that “….…identifying a first candidate burstable instance provided by the public cloud based on the prediction performance time series data of the instance under utilization, the first candidate burstable instance is an instance to which the instance under utilization is migratable, calculating a penalty of the first candidate burstable instance exceeding the high load performance time series data, and displaying a cost of the first candidate burstable instance and the penalty........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 7, and 11 are not indicative of integration into a practical application. 
As a result, Examiner asserts that claims 4-6 and 10 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 7, and 11 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 7, and 11 include various elements that are not directed to the abstract idea. These elements include a processor, a first memory, a second memory, and program causing a computer to execute providing information. 
Examiner asserts that a processor, a first memory, a second memory, and program causing a computer to execute providing information do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 11 also does not include limitations amounting to significantly more than the abstract idea. Although claim 11 includes a program causing a computer to execute providing information on a burstable instance provided by a public cloud amounts to generic computing elements performing generic computing functions.
Further, "display a cost" is a generic computer component applying the abstract idea.2
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 1 and specification paras 2, 9, 14, 22-29)3, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a memory and processor in claims 1, 7, and 11 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.4 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.5
Claims 4-6 and 10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 7, and 11.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea a processor cause the processor to: provide,…….; identify, …….; and display, …….are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Beaty et al. (US Pub. No. 2008/0295096), hereinafter Beaty et al., Fig. 20 and para [0010] demonstrate that it is well-understood, routine and conventional a processor and display devices. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Further, evinced by Rawat et al. (US Pub. No. 2006/0242154), hereinafter Rawat et al., para [0045] demonstrates that it is well-understood, routine and conventional a processor and display devices. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 10-11 rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. No. 2008/0295096) (hereinafter Beaty et al.) in view of "Predictive Elastic Resource Scaling for cloud systems" Zhenhuan Gong, Xiaohui Gu, and John Wilkes - 978-1-4244-8909-1-2010 IEEE (hereinafter Gong et al.).
Regarding claims 1, 7, and 11, Beaty discloses a burstable instance recommendation apparatus, comprising:
a processor coupled to a first memory (see Beaty, paras [0091]-[0096]); 
a second memory coupled to the processor (see Beaty, paras [0091]-[0096]),
wherein the second memory stores information of a burstable instance provided by a public cloud, the burstable instance being a candidate to which a predetermined instance under utilization is migrated (see Beaty, paras [0091]-[0096] hardware, software, a combination thereof, as one or more processors running software in one or more memories; para [0059], wherein the predicted demand values are used by the optimization techniques implemented in the placement module 1006 to compute the mapping of VMs to PMs for the next interval. The placement module 1006 performs required migrations and the process iterates; and para [0029], wherein leverage consolidation based on server virtualization and image migration to address issues of low utilization of physical resources, and provide techniques for dynamic resource allocation in virtualized server environments, which, in one or more embodiments, reduce and even minimize the cost of running the data center; and para [0010], wherein storage devices through intervening private or public networks),
wherein the first memory stores instructions that when executed by the processor configured the processor (see Beaty, paras [0009], wherein instructions executing on one processor might facilitate an action carried out by instructions executing on a remote processor, by sending appropriate data or commands to cause or aid the action to be performed) to:
generate prediction performance time series data of the instance under utilization based past performance time series data of the instance under utilization (see Beaty, para [0059], wherein the predicted demand values are used by the optimization techniques implemented in the placement module 1006 to compute the mapping of VMs to PMs for the next interval. The placement module 1006 performs required migrations and the process iterates; and para [0029], wherein leverage consolidation based on server virtualization and image migration to address issues of low utilization of physical resources, and provide techniques for dynamic resource allocation in virtualized server environments, which, in one or more embodiments, reduce and even minimize the cost of running the data center; and para [0010], wherein storage devices through intervening private or public networks),
determine high load performance time series data which is a predetermined increase greater than the generated prediction performance time series data (see Beaty, para [0057], wherein a significant management objective is to minimize the time-averaged number of active physical servers hosting virtual machines, subject to the constraint that the rate of demand overloading the resource capacity is bounded by a specified threshold p (i.e., related to an SLA agreement). For example, an SLA may require that p=0.05, which means that the demand exceeds the capacity in no more than 5% of measurement intervals. This is achieved, in one or more embodiments, by the dynamic remapping of VMs to PMs at each update interval R; paras [0033]-[0034], wherein forecasting technique suited for handling time series of resource demands in a typical data center and capable of automatic adaptation to various dominating periodic patterns. [0034] management techniques, referred to as MFR, that dynamically remap VMs to PMs, reducing or minimizing the number of PMs required to support a workload at a specified rate of SLA violations, and that reduce the rate of SLA violations for a fixed capacity as compared with a static approach),
identify a first candidate burstable instance provided by the public cloud based on the prediction performance time series data of the instance under utilization (see Beaty, para [0032], wherein identify those servers which benefit most from dynamic migration-an analytical formula disclosed herein can be used to classify virtual machines based on readily obtainable metrics; para [0010], wherein storage devices through intervening private or public networks; para [0033], wherein forecasting technique suited for handling time series of resource demands in a typical data center and capable of automatic adaptation to various dominating periodic patterns; and para [0029], wherein leverage consolidation based on server virtualization and image migration to address issues of low utilization of physical resources, and provide techniques for dynamic resource allocation in virtualized server environments, which, in one or more embodiments, reduce and even minimize the cost of running the data center), 
the first candidate burstable instance is an instance to which the instance under utilization is migratable (see Beaty, para [0029], wherein leverage consolidation based on server virtualization and image migration to address issues of low utilization of physical resources, and provide techniques for dynamic resource allocation in virtualized server environments, which, in one or more embodiments, reduce and even minimize the cost of running the data center),
calculate a penalty of the first candidate burstable instance exceeding the high load performance time series data (see Beaty, para [0046], wherein an accurate forecast methodology that estimates the resource demand based on the observed history is advantageous in efficiently executing the trade-off between optimal resource usage and the penalties associated with SLA violations in a dynamic system, such as a data center. For each resource of interest (such as CPU or memory) the historical usage data is analyzed and a predictor is built that forecasts the probability distribution of demand in a future observation interval. The predictor can be used to forecast values for multiple intervals ahead; and para [0057], wherein a significant management objective is to minimize the time-averaged number of active physical servers hosting virtual machines, subject to the constraint that the rate of demand overloading the resource capacity is bounded by a specified threshold p (i.e., related to an SLA agreement). For example, an SLA may require that p=0.05, which means that the demand exceeds the capacity in no more than 5% of measurement intervals. This is achieved, in one or more embodiments, by the dynamic remapping of VMs to PMs at each update interval R).
while Beaty discloses a cost of the first candidate burstable instance and the penalty (see Beaty, para [0029], wherein the cost has competing terms that penalize both (i) overcapacity (low utilization) and (ii) overloading, which causes poor application performance and violates contractual Service Level Agreements (SLAs); and para [0046], wherein estimates the resource demand based on the observed history is advantageous in efficiently executing the trade-off between optimal resource usage and the penalties associated with SLA violations in a dynamic system, such as a data center). 
Beaty et al. fails to explicitly disclose display a cost of the first candidate burstable instance and the penalty.
Analogous art Gong et al. discloses display a cost of the first candidate burstable instance and the penalty (see Gong, page 11, wherein Mean: the predicted resource demand is the mean usage over the samples in the window. Max: the predicted resource demand is the maximum resource usage over the samples in the window; and pages 14-15, wherein the profit-rate of the cloud provider is calculated by starting with the revenue obtained from renting out the resources used by (not allocated to) the application. We then subtracted from this any penalties (rebates) incurred, as well as the costs for the resources allocated to the application and required to run the prediction algorithm. The profit was calculated every hour and we show the average profit over the same 72 hour period as before in Figure 8 for the three penalty functions

    PNG
    media_image1.png
    383
    524
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaty, regarding the Dynamic Placement of Virtual Machines For Managing Violations, to have included display a cost of the first candidate burstable instance and the penalty because it would improve over instance consolidation in reducing the amount of required capacity and the rate of service level agreement violations. Using the Predictive Elastic Resource Scaling for cloud systems of Gong would continuously improve resource utilization for the cloud providers.
Regarding claims 4 and 10, Beaty discloses the burstable instance recommendation apparatus according to claim 1,
wherein the processor is configured to:
identify a second candidate burstable instance satisfying the high load performance time series data (see Beaty, para [0059], wherein the predicted demand values are used by the optimization techniques implemented in the placement module 1006 to compute the mapping of VMs to PMs for the next interval. The placement module 1006 performs required migrations and the process iterates; and para [0029], wherein leverage consolidation based on server virtualization and image migration to address issues of low utilization of physical resources, and provide techniques for dynamic resource allocation in virtualized server environments, which, in one or more embodiments, reduce and even minimize the cost of running the data center); and
while Beaty discloses a cost of the second candidate burstable instance (see Beaty, para [0029], wherein the cost has competing terms that penalize both (i) overcapacity (low utilization) and (ii) overloading, which causes poor application performance and violates contractual Service Level Agreements (SLAs); and para [0046], wherein estimates the resource demand based on the observed history is advantageous in efficiently executing the trade-off between optimal resource usage and the penalties associated with SLA violations in a dynamic system, such as a data center). 
Beaty et al. fails to explicitly disclose display a cost of the second candidate burstable instance.
Analogous art Gong et al. discloses display a cost of the second candidate burstable instance (see Gong, pages 14-15, wherein the profit-rate of the cloud provider is calculated by starting with the revenue obtained from renting out the resources used by (not allocated to) the application. We then subtracted from this any penalties (rebates) incurred, as well as the costs for the resources allocated to the application and required to run the prediction algorithm. The profit was calculated every hour and we show the average profit over the same 72 hour period as before in Figure 8 for the three penalty functions

    PNG
    media_image1.png
    383
    524
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaty, regarding the Dynamic Placement of Virtual Machines For Managing Violations, to have included display a cost of the second candidate burstable instance because it would improve over instance consolidation in reducing the amount of required capacity and the rate of service level agreement violations. Using the Predictive Elastic Resource Scaling for cloud systems of Gong would continuously improve resource utilization for the cloud providers.
Regarding claim 5, Beaty discloses the burstable instance recommendation apparatus according to claim 1,
wherein the penalty is a cost penalty or a performance penalty (see Beaty, para [0029], wherein the cost has competing terms that penalize both (i) overcapacity (low utilization) and (ii) overloading, which causes poor application performance and violates contractual Service Level Agreements (SLAs); and para [0046], wherein estimates the resource demand based on the observed history is advantageous in efficiently executing the trade-off between optimal resource usage and the penalties associated with SLA violations in a dynamic system, such as a data center),
wherein the cost penalty is a penalty in which a performance is providable exceeding a reference performance by the candidate burstable instance when a predetermined condition is satisfied (see Beaty, para [0029], wherein the cost has competing terms that penalize both (i) overcapacity (low utilization) and (ii) overloading, which causes poor application performance and violates contractual Service Level Agreements (SLAs); and para [0072], wherein referring to Fig. 14 compares the time-averaged number of active PMs required by MFR (horizontal axis) and static allocation (vertical axis) at a specified rate of capacity violation. For each of 5, 6, 7, or 8 PMs a set of 10 simulations of MFR is executed using randomly selected subsets of production demand traces. The target rate of overload for MFR is equal to that achieved by static allocation for the given number of PMs. The forecast is made one interval ahead. Thus, each point on the scatter plot is the average number of active PMs used by MFR for the fixed number of PMs used in static allocation. For reference, the solid line in the figure is equal performance (the same number of PMs used by both algorithms), 
wherein the performance penalty is a penalty in which a performance is exceeding a reference performance when a predetermined condition is satisfied (see Beaty, para [0029], wherein the cost has competing terms that penalize both (i) overcapacity (low utilization) and (ii) overloading, which causes poor application performance and violates contractual Service Level Agreements (SLAs); and para [0070], wherein for a given pa set of 10 simulations is executed, each using a combination of 10 VM's selected at random from the set of production traces. The minimum, maximum, and average rate of overload violations are computed based on the 10 runs. The results are presented in the table below (a comparison of target overflow percentile (p) with the simulation results averaged over the test configurations). The results show that the technique meets or exceeds its targets).

    PNG
    media_image2.png
    140
    289
    media_image2.png
    Greyscale

Regarding claim 6, Beaty discloses the burstable instance recommendation apparatus according to claim 1,
Beaty et al. fails to explicitly disclose wherein the processor identifies the first candidate burstable instance based on determining an accuracy of the prediction performance time series data.
Analogous art Gong et al. discloses identifies the first candidate burstable instance based on determining an accuracy of the prediction performance time series data (see Gong, abstract, wherein cloud systems require elastic resource allocation to minimize resource provisioning costs while meeting service level objectives (SLOs). In this paper, we present a novel Predictive Elastic Resource Scaling (PRESS) scheme for cloud systems. PRESS unobtrusively extracts fine-grained dynamic patterns in application resource demands and adjust their resource allocations automatically. Our approach leverages light-weight signal processing and statistical learning algorithms to achieve online predictions of dynamic application resource requirements. We have implemented the PRESS system on Xen and tested it using RUBiS and an application load trace from Google. Our experiments show that we can achieve good resource prediction accuracy with less than 5% over-estimation error and near zero under-estimation error, and elastic resource scaling can both significantly reduce resource waste and SLO violations; Column 2, page 11, wherein auto-correlation: this scheme repeatedly shifts the input resource demand time series by one step (up to half the total window length) and calculates the correlation between the shifted time series and the original one. If the correlation is higher than a fixed threshold (e.g., 0.9) after n shifts, a repeating pattern is declared, with duration n steps, and the algorithm stops. The predicted value is based on the position of the current value on the repeating pattern; and column 1, page 15, wherein Our results show that PRESS’s resource-usage predictions achieve high accuracy and its allocations achieve better service provider profitability than other approaches across a range of workloads).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beaty, regarding the Dynamic Placement of Virtual Machines For Managing Violations, to have included identifies the first candidate burstable instance based on determining an accuracy of the prediction performance time series data because it would improve over instance consolidation in reducing the amount of required capacity and the rate of service level agreement violations. Using the Predictive Elastic Resource Scaling for cloud systems of Gong would continuously improve resource utilization for the cloud providers.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure (US Pub No. 2007/0079297).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        11/9/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and displaying result," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        2 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and displaying result," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        3 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 1 and specification paras 2, 9, 14, 22-29). 
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        4 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        5 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.